Case: 16-40673      Document: 00513881724         Page: 1    Date Filed: 02/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-40673
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 20, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MARTIN ANDRADE-MORA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-875-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Martin Andrade-Mora appeals his thirty-month sentence for illegal
reentry into the United States.             He argues that his sentence is both
procedurally and substantively unreasonable. Finding no error in the district
court’s sentence, we affirm.
       First, Andrade-Mora challenges the district court’s assessment of an
eight-level enhancement under U.S.S.G. § 2L1.2(b)(1)(B) based on his 1994


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40673    Document: 00513881724     Page: 2   Date Filed: 02/20/2017


                                 No. 16-40673

Washington conviction for delivery of a controlled substance as “patently
unfair” because that conviction was too stale to receive criminal history points.
Andrade-Mora does not meaningfully explain this argument or support it with
authority, however, and he has therefore forfeited this issue.       See United
States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006) (“Inadequately briefed
issues are deemed abandoned.”).
      Second, Andrade-Mora contends that the presentence report (PSR) was
“completely wrong and misleading” in its description of his 1994 Washington
conviction because the state court departed downward in sentencing him and
because the offense was assigned no criminal history points. This assertion is
baseless, as the PSR provided the actual sentence imposed by the state court
and noted that no history points were assigned for this offense.
      Third, Andrade-Mora maintains that he wrongly received criminal
history points for his 2001 Washington conviction for unlawful possession of a
firearm because the conviction took place more than fifteen years prior to the
commission of the instant offense.      This contention is plainly untrue, as
Andrade-Mora committed the instant offense in 2015, less than fifteen years
after his state conviction for unlawful possession of a firearm.
      Finally, Andrade-Mora argues that the district court erred in denying a
downward variance. He notes that while the district court based its decision
on his “extensive immigration history,” he only had two prior convictions for
illegal reentry. We review Andrade-Mora’s sentence for reasonableness, under
an abuse-of-discretion standard. See Gall v. United States, 552 U.S. 38, 51
(2007).   His within-guidelines sentence is entitled to a presumption of
reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
The record reflects that the district court made an individualized assessment
of the facts of the case in light of the sentencing factors enumerated in 18



                                       2
    Case: 16-40673     Document: 00513881724      Page: 3   Date Filed: 02/20/2017


                                  No. 16-40673

U.S.C. § 3553(a). See Gall, 552 U.S. at 49-50. This individualized assessment
properly included consideration of Andrade-Mora’s prior convictions.           See
§ 3553(a)(1), (2); U.S.S.G. § 1B1.4. We find no abuse of discretion in the district
court’s refusal to apply a downward variance in imposing a sentence for
Andrade-Mora’s third illegal reentry conviction.
      Accordingly, the district court’s sentence is AFFIRMED.




                                        3